
	

114 SRES 520 IS: Reaffirming the strong relationship, both in defense and trade, between the United States and the United Kingdom. 
U.S. Senate
2016-07-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 520
		IN THE SENATE OF THE UNITED STATES
		
			July 7, 2016
			Mr. Rubio (for himself, Mr. Johnson, and Mr. McConnell) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Reaffirming the strong relationship, both in defense and trade, between the United States and the
			 United Kingdom. 
	
 Whereas the United States and the United Kingdom have a special relationship grounded in the rule of law, democratic principles, a common language, and a strong commitment to peace and security;
 Whereas, on August 14, 1941, President Franklin Roosevelt and Prime Minister Winston Churchill issued the Atlantic Charter, which defined American and British war aims and laid the foundation for a post-war international system founded on free trade and freedom of the seas that persists to this day;
 Whereas, on March 5, 1946, Winston Churchill delivered his Iron Curtain Speech in Fulton, Missouri, stating, Neither the sure prevention of war, nor the continuous rise of world organization will be gained without what I have called the fraternal association of the English-speaking peoples … a special relationship between the British Commonwealth and Empire and the United States;
 Whereas the United States and the United Kingdom have stood side by side through two World Wars, the Korean War, the Cold War, the Gulf War, and the Global War on Terror with Americans and Britons fighting and dying together to defend our common interests and principles;
 Whereas the United States and the United Kingdom have played central roles in the North Atlantic Treaty Organization (NATO) and are critical to maintaining its future strength;
 Whereas senior military officers from the United Kingdom have served in advisory or command positions in United States headquarters, including combatant commands such as CENTCOM, and officers from the United States have served in similar roles in the British military;
 Whereas the United States and the United Kingdom made immense contributions in personnel and resources to the International Security Assistance Force (ISAF), the NATO-led effort to train the Afghan National Security Forces, and to assist the Afghan people in rebuilding their country;
 Whereas the Defense Trade Cooperation Treaty between the United States and the United Kingdom, which was signed in 2007, ratified by the Senate on September 29, 2010, and entered into force in April 2012, introduces greater cooperation and access in order to meet the requirements of mutual defense frameworks;
 Whereas both nations continue a close strategic partnership in developing and maintaining an effective nuclear deterrent, including developing the next-generation of nuclear ballistic missile submarines and the continued deployment and modernization of a submarine-launched ballistic missile;
 Whereas the close and expanding economic ties between the United States and the United Kingdom, including the world’s largest bilateral foreign direct investment partnership, have greatly contributed to the continued prosperity of both nations; and
 Whereas, on June 23, 2016, the United Kingdom held a European Union membership referendum, and the British people voted to leave the European Union: Now, therefore, be it
		
	
 That the Senate— (1)reaffirms that the special relationship between the United States and the United Kingdom will not be affected by the outcome of the June 23, 2016, referendum or by changes to the United Kingdom’s relationship with the European Union;
 (2)recognizes that continued defense and intelligence cooperation between the United States and the United Kingdom is vital to the national security of both countries;
 (3)supports the continued political and military leadership displayed by both nations in the North Atlantic Treaty Organization (NATO) since it was founded 67 years ago; and
 (4)urges the President to commence discussions with the Government of the United Kingdom, at their request, to ensure the continuance of our current bilateral trade relationship and as necessary, negotiations for the development of a free-trade agreement between our two countries.
			
